EXHIBIT 10.85

PROPRIETARY INFORMATION

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

TDMA PATENT LICENSE AGREEMENT

BETWEEN

INTERDIGITAL TECHNOLOGY CORPORATION

AND

SAMSUNG ELECTRONICS CO., LTD.



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

TABLE OF CONTENTS

 

         

Page

ARTICLE 1 - DEFINITIONS    1         1.1.   Definitions    1 ARTICLE 2 - LICENSE
GRANT    1         2.1.   ITC License Grant    1         2.2.   Limitations on
License Grant    1         2.3.   General Limitations on License Grants    2
ARTICLE 3 - WARRANTIES    2         3.1.   Mutual Warranties    2         3.2.  
ITC Warranties    3         3.3.   Limitation of Liability    3         3.4.  
Limitation of Warranties    3 ARTICLE 4 - ADDITIONAL COVERED STANDARDS    3
        4.1.   Right to Designate    3         4.2.   Objection to Additional
Designation    3         4.3.   Royalty Rates    3         4.4.   Effect on
Advance Payment Amount    3         4.5.   No Stacking of Royalties    4 ARTICLE
5 - TERM; TERMINATION    4         5.1.   Term    4         5.2.   Termination.
   4 ARTICLE 6 - PAYMENT OF LICENSE FEES    4         6.1.   Royalty Rate    4
        6.2.   Cap on Royalties.    5         6.3.   [***]    5         6.4.  
No Stacking    6         6.5.   Pending Applications    6 ARTICLE 7 - WIRELESS
LOCAL LOOP SUBSCRIBER UNITS    6         7.1.   ITC Option    6         7.2.  
Cross License    6 ARTICLE 8 - ADJUSTMENTS TO ROYALTIES    6         8.1.  
Adjustment Meeting    6

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-i-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

        8.2.   Adjustment Effective Date    6         8.3.   Effect on Advance
Payment Amount    6         8.4.   Manner of Application    7         8.5.  
Notice    7 ARTICLE 9 - PAYMENTS    8         9.1.   Reports; Timing    8
        9.2.   No Set Off    8 ARTICLE 10 - CROSS-LICENSES    8         10.1.  
SEC License Grant    8         10.2.   Additional Patent Licenses    8 ARTICLE
11 - ADVANCE PAYMENT    9 ARTICLE 12 - MISCELLANEOUS    9         12.1.  
Incorporation by Reference    9         12.2.   Affixation    9         12.3.  
Limitation on Actions    10         12.4.   Litigation    10         12.5.  
Reports Until Advance Payment Amount Exhausted    10

 

-ii-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

Exhibit A    List of Licensed Patents Schedule 1    Application of Advance
Payment

 

-iii-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

PATENT LICENSE AGREEMENT

THIS AGREEMENT is entered into as of the date each party hereto has fully
executed this Agreement, by and between InterDigital Technology Corporation, a
Delaware corporation with offices at 900 Market Street, Second Floor,
Wilmington, DE 19801 (“ITC”), and Samsung Electronics Co., Ltd., a corporation
existing under the laws of the Republic of Korea with offices at Samsung Main
Building, 250, 2-Ka, Taepyung-Ro, Chung-Ku, Seoul, Korea 100-742 (“SEC”).

Background

ITC owns an international portfolio of patents that relate to digital wireless
communications systems. SEC is in the business of manufacturing and selling
digital wireless communications systems and desire licenses under the ITC
patents to make, use and sell digital wireless infrastructure equipment and
subscriber units on the terms and conditions set forth herein. SEC and ITC,
along with InterDigital Communications Corporation (“IDC” and, together with
ITC, “InterDigital”), desire to enter into the other Related Agreements and in
consideration of the terms and conditions contained herein and in the other
Related Agreements, the parties hereto agree to the following terms and
conditions:

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE 1 - DEFINITIONS

 

1.1. Definitions. As used herein, the “Master Agreement” means the agreement
entitled “Master Agreement” between and among SEC, IDC and ITC of even date
herewith, and the Related Agreements mean the agreements required to be executed
pursuant to the Master Agreement. As used herein, the terms in Exhibit A of the
Master Agreement, when used with initial capital letters in this Agreement,
including any Exhibits, attachments or amendments, shall have the meanings
described in Exhibit A of the Master Agreement.

ARTICLE 2 - LICENSE GRANT

 

2.1. ITC License Grant. ITC grants to the SEC Group a non-exclusive, worldwide,
royalty bearing, perpetual license for the life of and under the Licensed
Patents, including the Patents listed in Exhibit A hereto, to make, have made,
use, sell, lease or otherwise dispose of Covered TDMA Subscriber Units, Covered
TDMA Infrastructure Units and components and subassemblies intended for use with
Covered TDMA Subscriber Units and/or Covered TDMA Infrastructure Units.



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

2.2. Limitations on License Grant. The license grant of Paragraph 2.1 is subject
to the following limitations:

 

  2.2.1. Third party purchasers of Covered Subscriber or Covered Infrastructure
Units purchased directly or indirectly from SEC shall have the right to use and
sell such purchased products for their normal or expected uses without
obligation under patents to ITC or its Affiliates.

 

  2.2.2. Notwithstanding the terms of Section 2.2.1, no license is granted by
estoppel or implication to any third party customer of Covered Subscriber Units
to make, use or sell Infrastructure Equipment, and no license is granted by
estoppel or implication to any third party customer of Covered Infrastructure
Units to make, use or sell Subscriber Units, and any claims that ITC may have
against a third party manufacturer of Subscriber Units that the use of such
Subscriber Units with Infrastructure Equipment licensed under this Agreement
contributorily infringe or induce the infringement of any claims of any of the
Licensed Patents are expressly reserved by ITC.

 

  2.2.3. Notwithstanding the terms of Section 2.2.2, in no event shall SEC be
held liable for contributory infringement or inducing infringement (or under any
similar theory of liability), based on the uses made of Covered Subscriber Units
or Covered Infrastructure Units by direct or indirect purchasers, regardless of
the manner in which such Covered Subscriber Units or Covered Infrastructure
Units are sold, marketed or promoted by SEC.

 

2.3. General Limitations on License Grants. Nothing in this Agreement shall be
construed as:

 

  (i) requiring the maintenance of the Licensed Patents;

 

  (ii) a warranty as to the validity or scope of the Licensed Patents;

 

  (iii) a warranty or representation that any product will be free from
infringement of patents of third parties;

 

  (iv) an agreement to bring or prosecute actions against third party infringers
of the Licensed Patents provided, that ITC, in determining whether to bring or
prosecute actions against third party infringers, shall act in a commercially
reasonable manner in light of the parties’ mutual interest in protecting the
value of the Licensed Patents; or

 

  (v) conferring any license or right under any patent other than the Licensed
Patents.

ARTICLE 3 - WARRANTIES

 

3.1. Mutual Warranties. Each party represents and warrants that it has the right
and authority to enter into this Agreement.

 

-2-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

3.2. ITC Warranties. ITC represents and warrants that:

 

  3.2.1. it owns the patents that it is licensing hereunder; and

 

  3.2.2. it has the right and authority to convey the rights that it is granting
hereunder.

 

3.3. Limitation of Liability. Neither of the parties hereto shall be liable to
the other party in tort, contract or otherwise for any consequential,
incidental, exemplary, punitive, indirect or special damages of any kind,
including, but not by way of limitation, damages for loss of profit by ITC or
SEC, even if the possibility of such damages was disclosed to, or could
reasonably have been foreseen, by the injuring party.

 

3.4. Limitation of Warranties. THE PARTIES MAKE NO WARRANTIES EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, OTHER THAN THE WARRANTIES SET FORTH IN THIS
ARTICLE .

ARTICLE 4 - ADDITIONAL COVERED STANDARDS

 

4.1. Right to Designate. ITC and SEC shall each have the right to designate
additional standards (including, without limitation, SEC product architectures,
even if such architectures are not the subject of an industry standard) as
candidates for adoption as Covered Standards, by giving written notice to the
other. Any such designation shall include a full description of the standard,
and a list of those patent claims which are deemed to cover the use and
operation of SEC’s products in conformity with that standard.

 

4.2. Objection to Additional Designation. If candidates for adoption as
additional Covered Standards are designated by ITC, SEC shall retain the right
to object to such designation on the ground that such candidate is not a Covered
Standard. If the parties are unable to reach agreement on this issue, this
dispute will be resolved under the dispute resolution provisions of Article 5 of
the Master Agreement.

 

4.3. Royalty Rates. If a candidate for adoption as an additional Covered
Standard is adopted as such, either by agreement of the parties or through the
dispute resolution process, the parties shall enter into good faith negotiations
to determine an appropriate royalty applicable to Covered Subscriber Units or
Covered Infrastructure Units which comply with such additional Covered Standard.
Such negotiations shall take into consideration the Manufacturer’s Average
Selling Price of such product, the Licensed Patents covering such product and
the royalty rates and terms contained herein.

 

4.4. Effect on Advance Payment Amount. In the event that an additional Covered
Standard is adopted prior to the exhaustion of prepaid royalties, SEC shall have
the option to apply prepaid royalties towards products compliant with such
additional Covered Standard. Such prepaid royalties will be applied at a rate
consistent with the ratio between the royalty rate applicable to already covered
products and the royalty rate applicable to newly covered products.

 

-3-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

4.5. No Stacking of Royalties. [***].

ARTICLE 5 - TERM; TERMINATION

 

5.1. Term. The term of this Agreement shall commence on the Effective Date and
terminate upon the last-to-expire of the Licensed Patent applicable to any
Covered Standard, unless sooner terminated as provided herein.

 

5.2. Termination.

 

  5.2.1. Without limitation of the rights and remedies available to the invoking
Party, this Agreement may be terminated for cause in accordance with the terms
set forth in Section 8.5 of the Master Agreement.

 

  5.2.2. After payment in full of all amounts due under Article 11 of this
Agreement, this Agreement may thereafter be terminated without cause by SEC upon
written notice to ITC on thirty (30) days prior written notice, or at any time
after the expiration, unenforceability, determination by SEC of non-use, or
invalidation of any of the Licensed Patents; provided, however, upon such
termination, ITC shall have the right to take any action that it deems
appropriate to collect royalties on products manufactured by SEC before
termination but for which royalties hereunder were not paid.

 

  5.2.3. Upon termination of this Agreement, SEC’s licenses with respect to all
of the Licensed Patents shall cease and SEC shall have no further right or
license with respect to the Licensed Patents, except that so long as Section 3.3
of the UltraPhone Technology Transfer and Repurchase Agreement remains in effect
SEC shall be deemed to hold a license to the Licensed Patents that is
coextensive with the license granted by such Section 3.3.

ARTICLE 6 - PAYMENT OF LICENSE FEES

 

6.1. Royalty Rate. SEC shall pay royalties to ITC on each sale (exclusive of
returns and credits) of a Covered Subscriber Unit or a Covered Infrastructure
Unit as follows:

 

Cellular Unit handsets    Sold Prior to December 31, 1995 – [***];thereafter   
Sold Prior to December 31, 1996 – [***];    Sold thereafter – [***]
PHS/DCS Limited Units:    Sold Prior to December 31, 1995 – [***]    Sold Prior
to December 31, 1996 – [***]    Sold thereafter – [***]
Covered Infrastructure Units:    [***] of Covered Infrastructure Equipment

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-4-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

6.2. Cap on Royalties.

 

  6.2.1. The royalty rates set forth in Section 6.1 above for Cellular Units and
PHS/DCS Limited Units are not intended to exceed [***] for the applicable type
of Covered Subscriber Units. SEC shall have the option of providing ITC with
information sufficient to determine [***] for each model of Covered Subscriber
Unit. If the royalty provided for under this Agreement exceeds [***] for a model
of Covered Subscriber Unit, the royalty associated with such model of Covered
Subscriber Units shall thereafter be reduced to [***] for such Covered
Subscriber Units. In each succeeding year, SEC shall provide ITC with sufficient
information to determine the [***] of any Covered Subscriber Units for which the
royalty has been reduced as described in this section, and the royalty for such
Covered Subscriber Units shall be adjusted to take into account any subsequent
price changes, with such royalty always to be maintained at the [***]

 

  6.2.2. If required for purposes of Section 6.2.1 above, SEC shall make
sufficient information available to ITC to enable it to independently verify the
[***]. If such information is not available, the parties shall jointly determine
a temporary [***] to be used for one calendar quarter until an actual average
[***] can be determined as provided for in this section. ITC shall hold in
confidence all [***]supporting information provided under this Agreement.

 

6.3. [***] For purposes of the calculation of royalties under this Agreement,
the manufacture, sale, lease and/or use of a Covered Subscriber Unit or Covered
Infrastructure Unit shall apply only to the applicable running royalties of
Section 6.1 and/or the application of the Advance Payment Amount under Article
11 if manufactured, used, sold or leased in [***]. At the adjustment meetings
provided for in Section 8.1 hereof, if requested by SEC, the parties shall
consider whether and which Covered Subscriber Units or Covered Infrastructure
Units of Licensee are [***]. Nothing herein shall be construed as affecting in
any manner the territorial scope of the license set forth in Article 2, above.

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-5-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

6.4. No Stacking. [***] based on any Covered Subscriber Unit or Covered
Infrastructure Unit. [***] a Covered Subscriber Unit or a Covered Infrastructure
Unit [***]. In the event the relevant product is a Covered Subscriber Unit [***]
for such Covered Subscriber Unit.

 

6.5. Pending Applications. Any royalties payable on a published application
shall be paid [***].

ARTICLE 7 - WIRELESS LOCAL LOOP SUBSCRIBER UNITS

 

7.1. ITC Option. If SEC makes, uses or sells Covered Subscriber Units which are
Wireless Local Loop Subscriber Units, ITC shall have the option of (1) treating
such Wireless Local Loop Subscriber Units the same as other Covered Subscriber
Units for royalty purposes or (2) imposing a royalty on such Wireless Local Loop
Subscriber Units of [***] for each model of Wireless Local Loop Subscriber Unit.

 

7.2. Cross License. In the event that ITC elects to impose a royalty on Wireless
Local Loop Subscriber Units (other than pursuant to the UltraPhone Technology
Transfer and Repurchase Agreement) which is greater than the royalty which would
otherwise be payable on such units as Covered Subscriber Units, SEC shall have
the option of terminating the royalty-free license which is granted pursuant to
10.1 hereof. In such an event, the parties shall negotiate a cross-license, with
or without royalties, as appropriate, for Wireless Local Loop Subscriber Units
and UltraPhone products. Such cross-license may include a modification of the
royalty rate which would be otherwise payable by SEC on Wireless Local Loop
Subscriber Units (other than pursuant to the UltraPhone Technology Transfer and
Repurchase Agreement), and may include the payment of royalties by ITC or its
Affiliates on UltraPhone sales.

ARTICLE 8 - ADJUSTMENTS TO ROYALTIES

 

8.1. Adjustment Meeting. If requested by either party, the parties shall meet
not more than annually during the term of this Agreement to discuss possible
adjustments to royalties payable under this Agreement. Such adjustments may take
the form of credits for additional units under the Advance Payment Amount, or an
adjustment of the running royalty rate, or both. Adjustment meetings shall take
place during the first calendar quarter of each year and shall alternate between
Wilmington, Delaware, USA and Seoul, Korea.

 

8.2. Adjustment Effective Date. Any adjustment pursuant to this Article 8 shall
be effective on the date of the event giving rise to the right to have such an
adjustment.

 

8.3. Effect on Advance Payment Amount. If SEC is entitled to an adjustment of
royalties as a result of the operation of this Article, and SEC has at the time
of such

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-6-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

entitlement not utilized all of the Advance Payment Amount, SEC shall receive a
credit of additional Cellular Units and/or Covered Infrastructure Units which
shall be determined pursuant to good faith negotiations between the parties. A
credit under the Advance Payment Amount will not preclude an additional
adjustment of the running royalty rate. A credit under the Advance Payment
Amount will take into account a reasonable interest rate under the circumstances
used for purposes of computing present value.

 

8.4. Manner of Application. Adjustments shall be made on a country by country
and product by product basis under any of the following circumstances by the
parties’ agreement:

 

  8.4.1. [***] a judgment of any court, arbitrator or government agency of
competent jurisdiction. In such case, the difference between the royalty
provided for herein or otherwise previously determined under this Agreement and
the adjusted royalty shall be retained by SEC unless an appeal or settlement
results in such a judgment being reversed or vacated. In such case, the amount
held back by SEC shall be paid to ITC within forty five (45) days of receipt of
notice together with substantiating material.

 

  8.4.2. [***] Licensed Patent.

 

  8.4.3. [***] of ITC’s identification of such application as a Licensed Patent,
or the issuance of a patent from such application with [***].

 

  8.4.4. In the event of the entry of any license, agreement, [***] pursuant to
which a third party obtains the right [***] under Licensed Patents for the
manufacture, use or sale of Covered Subscriber Units or Covered Infrastructure
Units, the royalty rates under this Agreement shall be reduced by an amount
appropriate [***] with said third party regarding the Licensed Patents with
respect to [***]. In evaluating whether SEC is entitled to any reduction in
royalty fees under these provisions for most favored licensee treatment, [***]
will be taken into account. For purposes of this section, Covered Subscriber
Units shall be deemed to be equivalent to products manufactured by third parties
which are designed to operate in accordance with the same Covered Standards as
particular Covered Subscriber Units. This section shall not apply to license
agreements executed prior to the Effective Date. Any adjustment under this
section will take into account the [***].

 

8.5. Notice. ITC shall be required to promptly inform SEC of any event which
might give rise to an adjustment under this Article 8. Without limiting the
foregoing, in the event of an agreement [***] or the like affecting the Licensed
Patents, ITC shall

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-7-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

promptly provide SEC (or, in the event disclosure to SEC is prohibited, SEC’s
outside counsel subject to suitable confidentiality requirements) with a copy of
the applicable sections of the relevant documents.

ARTICLE 9 - PAYMENTS

 

9.1. Reports; Timing. SEC, on or before each March 1 and September 1, shall
submit a written report setting forth the quantity of each type of Covered
Subscriber Unit and Covered Infrastructure Unit sold during the six-month period
ending on the preceding December 31 and June 30, respectively, together with
such additional information as ITC may reasonably require to verify the
calculation of royalties payable hereunder in respect of such six month period
for units which are subject to royalty percentages. Such report shall be
accompanied by payment in full of any royalties accruing in respect of the
reporting period.

 

  9.1.1. All reports required under this section will be certified to be
complete and accurate by a senior financial officer of SEC.

 

  9.1.2. All information contained in any reports furnished under this section
shall be held in confidence by ITC.

 

9.2. No Set Off. SEC agrees and acknowledges that it has no right to, and shall
not, attempt to set off amounts claimed to be owed based on any claim that it
has or may have in the future against ITC or IDC or their respective Affiliates
against amounts owed under this Agreement.

ARTICLE 10 - CROSS-LICENSES

 

10.1. SEC License Grant. SEC hereby grants to ITC and IDC a non-exclusive,
worldwide, perpetual, royalty free, license under the SEC Group Patents, such
license authorizing ITC and IDC to manufacture, use or sell any digital wireless
telecommunications products [***].

 

10.2. Additional Patent Licenses. With respect to any patents relating to
digital wireless telephone systems owned by SEC, ITC or IDC, or any of their
respective Affiliates, which patents are not otherwise licensed under this
Agreement, the owning party agrees to negotiate a reasonable license to make,
have made, use, sell, lease and/or otherwise distribute Subscriber Units and
Infrastructure Equipment on reasonable terms and conditions, taking into
consideration the nature of the patent and the overall importance of the patent
to the product.

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-8-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

ARTICLE 11 - ADVANCE PAYMENT

 

11.1. SEC, as a material inducement for ITC to enter into this Agreement, the
Master Agreement and the other Related Agreements, and to grant the license
hereunder effective on and as of the Effective Date, shall on or before June 15,
1996, make an advance payment of royalties in an amount equal to Fourteen
Million Dollars ($14,000,000) (the “Advance Payment Amount”). The promise to pay
the Advance Payment Amount shall be deemed an unconditional, irrevocable promise
to pay for the license granted under Article 2 hereof, and shall be applied
against SEC’s royalty obligation hereunder in accordance with the table
appearing as Schedule 1 ;in the event the gross amount reflected as per unit
royalty obligation on Schedule 1 (e.g. “No advance”) is reduced as a result of
the operation of Section 6.2.1 of this Agreement, then all corresponding net
amounts on Schedule 1 (e.g. calculated “with advance”) shall be reduced
pro-rata.

 

11.2. In the event SEC prior to the termination of this Agreement fails to apply
the entire Advance Payment Amount as contemplated by this article, SEC shall be
entitled to apply the remainder against royalties accruing pursuant to another
Related Agreement on a dollar-for-dollar basis without discount or other
reduction. In the event SEC prior to the termination of this Agreement has
applied the entire Advance Payment Amount as contemplated by this article, the
royalty rate shall revert to the full rate specified by Section 6.1 of this
Agreement.

 

11.3. At SEC’s request made before SEC has applied the full amount of the
Advance Payment Amount as contemplated by this Article, the parties will
negotiate in good faith the terms by which SEC shall be entitled to make a
further advance payment, which negotiations shall determine the appropriate
discount rate and interest rate in light of then-prevailing market conditions.

ARTICLE 12 - MISCELLANEOUS

 

12.1. Incorporation by Reference. All of the terms and conditions in the Master
Agreement are hereby incorporated by reference.

 

12.2. Affixation. If SEC affixes a patent notice to any Covered TDMA Subscriber
Units or Covered TDMA Infrastructure Units [***], it shall [***] affix to such
Covered TDMA Subscriber Units or Covered TDMA Infrastructure Units a similar
notice with respect to the Licensed Patents ([***]) as reasonably designated by
ITC.

 

--------------------------------------------------------------------------------

*** Confidential material which has been omitted and filed separately with the
Securities and Exchange Commission.

 

-9-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

12.3. Limitation on Actions. During the term of this Agreement, if the SEC Group
institutes or actively participates as an adverse party in, or otherwise
provides material support to, unless SEC is required by law to do so by any
juridical or other governmental authority, any legal action anywhere in the
world, the purpose of which is to invalidate or limit the validity or scope of
the Licensed Patents, ITC shall have the right to consider such action as a
material breach of this Agreement.

 

12.4. Litigation. SEC shall provide notice to ITC (including copies of relevant
documents) of any discovery proceedings for which it receives a subpoena,
voluntary discovery requests, interrogatories or deposition notice or similar
notices or requests associated with litigation concerning the validity or scope
of Licensed Patents (“Litigation Materials”). SEC shall consult and cooperate
with ITC in formulating any response. If documents or oral statements similar in
kind to those which would be produced under Litigation Materials are intended to
be voluntarily provided to any party with an adverse interest to ITC, SEC shall
first consult with ITC.

 

12.5. Reports Until Advance Payment Amount Exhausted. Until the exhaustion of
the Advance Payment Amount, SEC shall provide to ITC an annual written report,
setting forth the quantity of sales of each type of Covered Subscriber Unit and
the number of Covered Infrastructure Units sold during such year, to the extent
reasonably necessary for calculation of the amount of the prepayment applied to
royalties under this Agreement.

 

-10-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives.

 

INTERDIGITAL TECHNOLOGY CORPORATION By:  

/s/

Name:   Howard E. Goldberg Title:   Attorney in Fact Date:   December 29, 1995
By:  

/s/

Name:   William J. Burns Title:   Chief Executive Officer Date:   SAMSUNG
ELECTRONICS CO., LTD. By:  

/s/

Name:   Young Man Ji Title:   Senior Manager Date:   December 29, 1995 By:  

/s/

Name:   Ki Tae Lee Title:   Executive Managing Director Date:   January 22, 1996
By:  

/s/

Name:   Yong Bok Lee Title:   Executive Managing Director Date:   January 22,
1996

 

-11-



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION

 

InterDigital Communications Corporation hereby acknowledges, accepts and agrees
to be bound by Section 7.2 and Article 10 hereof.

 

INTERDIGITAL COMMUNICATIONS CORPORATION By:  

/s/

Name:   Howard E. Goldberg Title:   Executive Vice President Date:   December
29, 1995 By:  

/s/

Name:   William J. Burns Title:   Chief Executive Officer Date:   January 22,
1996

 

-12-